Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on July 1, 2022, in which: 
Claims 1-3, 7, 9, 12-14, 17, and 18 are currently amended;
Claims 4-6, 10, 15, and 19 are cancelled; and
Claims 21-26 are newly presented.  
Claims 1-3, 7-9, 11-14, 16-18, and 20-26 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7-9, 11-14, 16-18, and 20-26 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the USIM" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9, 11-14, 16-18, and 20-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub No.: US 2021/0282084 A1 (herein “Catovic”), and further in view of Pub No.: US-20190268752-A1 (herein “Buckley”).

Claims 1, 13, and 17
Consider claim 1, Catovic teaches a wireless user equipment device (UE) (see Catovic Fig. 16, [0126] note communication device 1600), comprising: 
a radio (see Catovic Fig. 16, [0126] note transceiver 1608); 
a non-transitory computer-readable memory medium (see Catovic Fig. 16, [0127] note computer-readable medium 1612); and 
a processor operably coupled to the radio and the memory medium (see Catovic Fig. 16, [0127] note processor 1604), wherein the radio, the memory medium, and the processor are configured to: 
transmit, while the UE is in a roaming scenario, a registration request to a visitor public land mobile network (VPLMN) (see Catovic [0067], [0071], [0106] note REGISTRATION REQUEST),
 receive a list of a plurality of public land mobile networks (PLMNs) corresponding to one or more single network slice selection assistance information (S-NSSAI) values (see Catovic [0068]-[0069] note NSSAI IE indicating up to sixteen S-NSSAI values in a configured NSSAI sent by the network where S-NSSAI values may be mapped to a HPLMN SST field), and wherein the list is organized by a priority of the PLMNs that support the one or more S-NSSAI values (see Catovic [0090]-[0091] note a PLMN selection configuration that includes prioritized PLMN lists (e.g., a user controlled prioritized list of PLMNs and operator controlled prioritized list of PLMNs) stored in the USIM with a preferred network list (PNL) that includes a number of prioritized networks that offer desired S-NSSAI(S));
determine, from the mapping list, an available PLMN of the plurality of PLMNs that is mapped to a preferred S-NSSAI value of the UE (see Catovic Fig. 8, [0087]-[0090] note selecting a PLMN from preferred network list (PNL)).
Catovic fails to teach receiving a steering of roaming container from the VPLMN in response to transmitting the registration request.  Buckley explains in response to a REGISTRATION REQUEST providing SoR data including a list of preferred PLMN to the UE (see Buckley Fig. 1, [0021], [0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Catovic to include the recited teaching of Buckley.  Such a modification would improve Catovic by allowing a roaming UE in a VPLMN to be steered from one network to another (see Buckley [0003]). 
	 Claim(s) 13 and 17 is/are rejected for at least the same reason(s) set forth in claim 1.

Claim 2
Consider claim 2, Catovic as modified by Buckley teaches teaches wherein the radio, the memory medium, and the processor are further configured to: 
determine that the UE is in a roaming scenario (see Catovic [0067] note roaming scenario);
at least in part in response to determining that the UE is in the roaming scenario, transmit a registration request to a the VPLMN (see Catovic [0067], [0071] note REGISTRATION REQUEST), wherein the list is received from the VPLMN responsive to the registration request (see Catovic [0072] REGISTRATION ACEPT including up to eight S-NSSAI entries).
Claims 3, 14, and 18
Consider claim 3, Catovic as modified by Buckley teaches wherein the registration request includes the preferred S-NSSAI value (see Catovic [0071]), and wherein the list includes a of an equivalent PLMN to the preferred S-NSSAI value (see Catovic [0098], [0105] note EHPLMN in the PNL).
Claim(s) 14 and 18 is/are rejected for at least the same reason(s) set forth in claim 3.

Claim 7
Consider claim 7, Catovic as modified by Buckley teaches wherein the radio, the memory medium, and the processor are further configured to: 
periodically update the list by receiving an updated list from a home PLMN (HPLMN) of the UE, and store the updated list in the USIM (see Catovic [0072], [0092] note periodically updating the allowed NSSAI IE and storing the allowed NSSAI information).

Claims 8 and 23
Consider claim 8, Catovic as modified by Buckley teaches wherein the available PLMN includes an equivalent PLMN of the UE (see Catovic [0105] note EHPLMN).
Claim(s) 23 is/are rejected for at least the same reason(s) set forth in claim 8.

Claim 9
Consider claim 9, Catovic as modified by Buckley teaches wherein the list further includes a preference ranking of the plurality of PLMNs (see Catovic [0090] note PLMN selection including prioritized PLMN lists), and 
wherein said determining the available PLMN mapped to the preferred S-NSSAI value of the UE is performed further based at least in part on the preference ranking of the plurality of PLMN (see Catovic [0090]-[0091] note a PLMN selection configuration that includes prioritized PLMN lists (e.g., a user controlled prioritized list of PLMNs and operator controlled prioritized list of PLMNs) stored in the USIM with a preferred network list (PNL) that includes a number of prioritized networks that offer desired S-NSSAI(S)).

Claims 11, 16, and 20
Consider claim 11, Catovic as modified by Buckley teaches wherein the preferred S-NSSAI value of the UE includes an S-NSSAI value associated with a service type of an application running on the UE (see Catovic [0065] NSSAI including the slice/service type (SST)).
Claim(s) 16 and 20 is/are rejected for at least the same reason(s) set forth in claim 11.

Claims 12, 24, and 26
Consider claim 12, Catovic as modified by Buckley teaches wherein the registration request is transmitted and the SoR container is received using a 5th Generation New Radio (5G NR) RAT (see Buckley [0078] note 5G System supported by New Radio (NR)).
Claim(s) 24 and 26 is/are rejected for at least the same reason(s) set forth in claim 12.

Claims 21, 22, and 25
Consider claim 21, Catovic as modified by Buckley teaches wherein determining the available PLMN of the plurality of PLMNs is performed based at least in part on the priority of the PLMNs (see Catovic [0090] note PLMN selection including prioritized PLMN lists).
Claim(s) 22 and 25 is/are rejected for at least the same reason(s) set forth in claim 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647